Title: From Thomas Boylston Adams to John Quincy Adams, 17 November 1804
From: Adams, Thomas Boylston
To: Adams, John Quincy



Quincy 17th. November 1804

I received to day your favor of the 7th: inst: covering the journal & Speech not spoken—since which I have had no time to read either—Parson Bentley’s promotion is to me by no means unaccountable—I heard something, by going to Salem so often last winter—If you like to hear a very familiar conversation between a frail mortal and infinite wisdom, listen to the prayers of this “no God or twenty Gods” parson.
Mother continues better—I am going tomorrow morning to stand Godfather to Whitcombs first born Son—Mrs: W—— says I promised her four years ago—So, I suppose it was so—
Yours—

PS. I dont know the Child’s name—Ichabod or Anthony, or some such, I suppose—

